Citation Nr: 1603762	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  15-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1979 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine disorder and a cervical spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2003 rating decision, the Veteran's claim for service connection for a lumbar spine disorder was denied as the evidence failed to show that his lumbar spine disorder was due to his service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
 2.  The evidence received since the July 2003 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).
 
2.  New and material evidence has been received since the July 2003 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a lumbar spine disorder was denied in July 2003.  The RO denied reopening the claim in October 2010 and May 2013 finding that the evidence submitted was not new and material.  The Veteran did not appeal the July 2003 decision, nor did he submit any new and material evidence within a year of the July 2003 rating decision.  See 38 C.F.R. §3.156(b).  The July 2003 decision thereby became final.

At the time of the July 2003 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

Evidence received since the July 2003 rating decision includes VA medical evidence, private medical evidence, Social Security Administration (SSA) records, and lay statements from the Veteran and his brothers regarding his lumbar spine symptoms.  This information is both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disorder is reopened.  To that extent only, the appeal is granted.


REMAND

As a preliminary matter, the Board notes that at his August 1979 entrance examination, the Veteran's spinal examination was normal and x-rays were unremarkable.  As such, the presumption of soundness attaches to his lumbar and cervical spines.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regarding the Veteran's service connection claim for a lumbar spine disorder, service treatment records do not show any complaints, symptoms, or treatment for a lumbar spine disorder.  At his separation examination, slight scoliosis was noted, but otherwise he had a normal examination.

In multiple statements, the Veteran reported that his naval duties involved heavy labor as a boiler technician, which required him lifting over 100 pounds.  He also reported that he underwent multiple lumbar spine surgeries within a year of his separation from active duty.  Additionally, multiple lay statements from his brothers note that the Veteran did not have any back symptoms prior to service, but after his separation from service, the Veteran had back problems.

Regarding the Veteran's service connection claim for a cervical spine disorder, he filed his service connection claim in October 2013, which was denied by a May 2014 rating decision as the service treatment records did not contain complaints, treatment, or a diagnosis of a cervical spine disorder.  However, the Veteran's service treatment records show that in July 1980, he was treated for neck pain.

Additionally, the Veteran asserted that if service connection was not warranted on a direct basis, then he asserted that his cervical spine disorder was secondary to his lumbar spine disorder.  As such, the issue of service connection for a cervical spine disorder is inextricably intertwined with the adjudication of the service connection for a lumbar spine disorder, and therefore it too will be remanded.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his any lumbar and/or cervical spine disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should diagnose any current lumbar and/or cervical spine disorder, and then should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current lumbar and/or cervical disorder either began during, was otherwise caused by the Veteran's naval service, to include his duties in service, or is due to a service-connected disability.  Why or why not.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


